 Case 3:03-cv-02496-JAH-MDD Document 427 Filed 08/10/20 PageID.19316 Page 1 of 1



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
7
8
     APRIL KRUEGER, individually and on                Case No.: 3cv2496-JAH (MDD)
9    behalf of all others similarly situated,
                                         Plaintiffs,   ORDER RESETTING TELEPHONIC
10
                                                       MOTION HEARING
11   v.
12
     WYETH, INC. f/k/a AMERICAN HOME
13
     PRODUCTS, a Pennsylvania corporation;
14   WYETH PHARMACEUTICALS f/k/a
     WYETH AYERST PHARMACEUTICALS,
15
     a Pennsylvania corporation; and Does 1
16   through 100, Inclusive,
17                                     Defendants.
18
19         On the Court’s own motion, IT IS HEREBY ORDERED the Telephonic Motion
20   Hearing set for August 14, 2020, at 2:30 pm is VACATED and RESET to August 19,
21   2020, at 10:30 a.m. Chambers staff will contact the parties, prior to the hearing date, with
22   further instructions.
23         IT IS SO ORDERED.
24
25   DATED: August 10, 2020                        _________________________________
26                                                 Hon. John A. Houston
                                                   United States District Judge
27
28

                                                  1
